91 F.3d 136
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Patsy G. VANCE, Widow of Kenneth Vance, Petitioner--Appellant,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent--Appellee.
No. 95-2408.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 20, 1996Decided:  July 9, 1996

Patsy G. Vance, Appellant Pro Se.
Christian P. Barber, Jennifer U. Toth, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for Appellee.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp.1996).  Appellant noted this appeal outside the sixty-day appeal period established by 33 U.S.C. § 921(c) (1988).  A late notice of appeal precludes this court's jurisdiction to review the decision of the Board.  Adkins v. Director, OWCP, 889 F.2d 1360, 1361 (4th Cir.1989).  The Board entered its final order on March 13, 1995;  Appellant's notice of appeal was filed on July 17, 1995.  Appellant's failure to note a timely appeal deprives this court of jurisdiction to consider this case.  We therefore grant the Director's motion to dismiss the appeal and suspend the briefing schedule.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED